Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al., U.S. Patent # 6,218,499.
Applicant has amended the claims to stipulate that the ratio of tetrafluoroethylene oxide-to-difluoromethylene oxide repeat units is at least 1.2 but less than 2.0.  As was pointed out at page 4 of the previous Office communication, a preferred alternative to the silylated, perfluorinated propylene oxide polymers disclosed in the examples is a silylated tetrafluoroethylene oxide/difluoromethylene oxide copolymer having the backbone
-CF2(OCF2CF2)5-50((OCF2)1-10OCF2-.
The Examiner concedes that Applicant has properly demonstrated criticality in the ratio of tetrafluoroethylene oxide-to-difluoromethylene oxide repeat unit being at least 1.2 insofar as 1% decomposition occurs at 294° C and 289° C at a ratio of 1.3 and 1.2 respectively, but falls to 258° C at a ratio of 1.1, and by about another 38° C at a ratio of 0.7.   However, all but about 21 of the 460 or so permutations of the aforementioned copolymer segment comply with this limitation and, while it is acknowledged that, of the remaining 439 permutations, the aforementioned ratio of repeating units is 2 or less in only a small subset of these, Applicant has not shown any criticality associated with the ratio being 2 or less.  That is, their showing of unexpected results is not commensurate with the scope of the claimed invention.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

January 5, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765